Order directing plaintiff to pay moneys to receiver reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that the liability of the parties to each other should await the accounting directed by the interlocutory judgment; and upon the further ground .that the facts show that plaintiff is amply able to respond to defendant for any assets of the partnership which it is claimed should be paid over to the receiver. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.